Citation Nr: 1623621	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-45 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Service connection for bilateral hearing loss. 

2.  Service connection for tinnitus. 

3.  Service connection for a lumbar spine disorder.

4.  Service connection for a prostate disorder.

5.  Service connection for blood in urine. 

6.  Service connection for head injury, to include headaches with loss of balance.

7.  Service connection for a dental disorder for compensation purposes due to claimed dental trauma. 

8.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for residual scars secondary to facial lacerations.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Atlanta, Georgia, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

On the October 2010 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board at the RO (Travel Board).  In an August 2014 Hearing Election Form, the, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704 (2015).

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated; therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2015).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.

The issues of service connection for a prostate disorder and head injury and entitlement to a higher initial rating for residual scars secondary to facial lacerations are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma (loud noise) during service.

2. The Veteran does not have bilateral hearing loss to a disabling degree for VA compensation purposes. 

3. The Veteran currently has a bilateral tinnitus disability.

4. The Veteran has had continuous symptoms of tinnitus since service separation.

5. The Veteran has a current disability of lumbar spine degenerative changes. 

6. There was no injury, disease, or event of the lumbar spine in service.

7. Symptoms of arthritis of the lumbar spine were not chronic in service, were not continuous since service separation, and arthritis did not manifest to a compensable degree within one year of service separation. 

8. The current lumbar spine disability started many years after service and is not etiologically related to service.

9. The Veteran's blood in urine, which started after service, is not etiologically related to service.

10. The Veteran has no diagnosed disability manifested by blood in urine for VA compensation purposes. 

11.   In October 1969, the Veteran sustained dental trauma that resulted in the fracture of Tooth 9.  

12.   The in-service dental trauma did not result in bone loss of the maxilla or mandible.

13.   Compensation is not available for loss of Tooth 9 due to dental trauma, residuals related thereto, or for any other dental disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2015). 

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for a lumbar spine disorder are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4. The criteria for service connection for blood in urine are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5. The criteria for establishing service connection for a dental disorder for compensation purposes due to dental trauma have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the Board is granting service connection for tinnitus, which constitutes a full grant of the benefits sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to the claims for service connection for bilateral hearing loss, lumbar spine disorder, blood in urine, and dental trauma, in a June 2009 notice letter sent prior to the initial denial of the claims in the January 2010 rating decision, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, relevant VA examination reports, and the Veteran's written statements.  

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with the claims for service connection for bilateral hearing loss and dental disorder, the Veteran was afforded VA examinations in November 2009, which the Board finds to be adequate for the purpose of deciding the appeal.  The examination reports contain all the findings needed to evaluate the claims for service connection for bilateral hearing loss and dental disorder, including the Veteran's history and a rationale for the opinions given, as well as audiological testing results.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As for the claims for service connection for lumbar spine disorder and blood in urine, as the Board will discuss below, the weight of the evidence is against finding that there was in-service injury, disease, or event of the lumbar spine or pertaining to blood in urine, and the Veteran has not otherwise provided evidence that indicates that there may be a nexus between the lumbar spine disorder or blood in urine and any in-service event.  Moreover, as explained below, the Veteran does not have a current disability pertaining to blood in urine.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or disease in service, the Board finds that a VA examination is not necessary for disposition of these claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board is aware that the November 2009 VA audiology examiner did not review the claims file; however, the Board is using the November 2009 VA audiological examination report to help determine the presence of a current bilateral hearing loss disability for VA compensation purposes, not to establish the etiology of bilateral hearing loss.  In addition, the Veteran was capable of informing the November 2009 VA examiner of the hearing loss symptoms and resulting functional impairment at that time, in fact did so, and the reported symptoms were specifically noted in the November 2009 examination report.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  

The Veteran was capable of supplying the information regarding the then current hearing loss symptomatology and functional impairment, and the November 2009 VA examiner additionally made clinical findings, including audiometric and speech recognition measurements, with respect to the claimed hearing loss.  For this reason, the November 2009 VA examiner's failure to review the claims file does not render the November 2009 VA examination report inadequate on the relevant question of the presence of a current bilateral hearing loss disability for VA compensation purposes, specifically including the findings measured at this examination, which are valid measures independent of any history.  See id. (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  

Further, as will be explained below, because the Veteran has not been diagnosed with a compensable dental disability, the law, and not the facts, is dispositive of the issue on appeal; therefore, the duty to assist imposed by the VCAA is not applicable to the claim for service connection for a dental disorder.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, tinnitus and sensorineural hearing loss, which are organic diseases of the nervous system, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claims for service connection for tinnitus and bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 
27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  However, blood in urine and dental disorders are not "chronic diseases under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims for service connection for blood in urine and dental disorder.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss or tinnitus (as organic diseases of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection Analysis for Bilateral Hearing Loss

The Veteran contends that service connection is warranted because bilateral hearing loss is related to acoustic trauma (loud noise) sustained in service.  Specifically, the Veteran stated he was exposed to loud noise from incoming bomb and mortar explosions and firing of M14 and M16 weapons.  The Veteran also reported an in-service incident in which an incoming mortar explosion blew up a tree 10 to 15 feet away from him.  See, e.g., November 2009 VA examination report.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran had in-service loud noise exposure.  The DD Form 214 shows that the Veteran's military occupational specialty was radio operator, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Moreover, service personnel records reflect that the Veteran was involved in a fire attack in Long Binh in the Republic of Vietnam.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the Veteran had in-service loud noise exposure.  

That notwithstanding, the Board finds that service connection for bilateral hearing loss is not warranted as the Veteran does not have bilateral hearing loss to a disabling degree for VA compensation purposes that meets the criteria at 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).  Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)

In the November 2009 VA audiological examination, puretone thresholds were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
Right
10
10
15
15
25
Left
20
5
15
20
25

Speech recognition scores were measured at 96 percent bilaterally.  As the record reflects that the right and left ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are not 40 decibels or greater, the thresholds for at least three of these frequencies are not 26 or greater, and speech recognition using the Maryland CNC Test were not shown to be less than 94 percent at any point during this appeal, the criteria for a current bilateral hearing loss "disability" have not yet been met as required by 38 C.F.R. § 3.385.
 
Because the evidence does not show that the Veteran's bilateral hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Tinnitus 

The Veteran contends that service connection is warranted because tinnitus is related to acoustic trauma (loud noise) sustained in service.  Specifically, the Veteran stated he was exposed to loud noise from incoming bomb and mortar explosions and firing of M14 and M16 weapons.  The Veteran also reported an in-service incident in which an incoming mortar explosion blew up a tree 10 to 15 feet away from him.  See, e.g., November 2009 VA examination report.  The Board has found that the Veteran had in-service loud noise exposure, as explained above.

The Board finds that the Veteran has a current tinnitus disability.  During the November 2009 VA audiological examination, the Veteran complained of tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition to being competent, the Veteran has been consistent when reporting the tinnitus symptoms; therefore, these statements are competent and credible evidence to establish a current tinnitus disability. 

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of the current tinnitus disability were continuous after service separation.  Evidence weighing in favor of such finding includes the Veteran's statements that he has had ringing in the ears since service.  See, e.g., November 2009 VA examination report.  Evidence weighing against this finding includes the service treatment records showing no complaints of tinnitus, as well as the December 1970 service separation report that showed a normal clinical evaluation of the ears.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that symptoms of tinnitus have been continuous since service separation to meet the criteria for presumptive service connection under 38 C.F.R. § 3.303(b).  See Fountain, 27 Vet. App. 258. 

The record contains a November 2009 VA negative nexus medical opinion with respect to the relationship between the current tinnitus and active service; however, because the evidence shows that symptoms of tinnitus have been continuous since service to warrant presumptive service connection (under 38 C.F.R. § 3.303(b)), such medical nexus opinion on the question of direct service connection (38 C.F.R. § 3.303(d)) was no longer necessary.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a presumptive basis because of continuous symptoms of tinnitus since service (under  38 C.F.R. § 3.303(b)) rather than on a direct relationship (or nexus) between the tinnitus and active service in the absence of symptoms that make the nexus (38 C.F.R. § 3.303(d)).  In this case, the continuous post-service symptoms are the nexus, and meet the requirements to presume service connection for tinnitus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

Accordingly, based on these "continuous" post-service tinnitus symptoms following in-service acoustic trauma, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for tinnitus under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b) have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309; Fountain.  Because the Board is granting the claim for service connection for tinnitus on a presumptive theory of service connection, all other theories of entitlement are rendered moot.

Service Connection for Lumbar Spine Disorder

The Veteran generally contends that service connection is warranted because a lumbar spine disorder is related to service.  See, e.g., March 2016 informal hearing presentation.  The record reflects that the Veteran has a current disability of degenerative changes in the lumbar spine.  See, e.g., May 2009 VA x-ray report.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a lumbar spine injury, disease, or event during active service, and did not experience the onset of symptoms of a lumbar spine disorder during service or for a long time after service.  The Veteran has not alleged, and the record does not otherwise show, that the Veteran sustained a lumbar injury, disease, or event during service.  Review of service treatment records shows no complaints, treatment, or diagnosis of a lumbar spine disorder during service.  The December 1970 service separation examination report shows a normal clinical evaluation of the spine.  The Veteran did not report any low back symptoms at service separation and for many years after service separation.  A May 2009 VA treatment record shows that the Veteran reported that low back pain started in December 2008, which is approximately 37 years after service separation.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  In this regard, the Board is not relying only on negative evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran during service and after service. 

Because the service treatment records appear complete, and the Veteran reported other symptoms and disorders during service but did not complain of back symptoms, the Board finds that a lumbar spine disability or lumbar spine symptoms would have ordinarily been recorded during service or at service separation.  During service the Veteran complained of or was treated for a hit to the face with cut to upper lip treated with sutures and tooth fracture and complaints of sensitivity, itching, rash (multiple treatments), lesions (suspected insect bites), bumps on thigh, athlete's foot, and productive cough.  The evidence contemporaneous to service also includes that the Veteran's spine was evaluated as normal at service separation, and the Veteran did not report any history or current symptoms of a lumbar spine disorder at service separation; therefore, the lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of lumbar spine symptoms or a lumbar spine disability during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Although the Veteran, as a lay person, is competent to report any low back symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, under the facts of this case that include no in-service injury or disease, not chronic symptoms in service, and no continuous symptoms after service, he is not competent to diagnose a lumbar spine disability because a lumbar spine (musculoskeletal) diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  The evidence does not demonstrate that the Veteran has the knowledge, training, or experience to self-diagnose a lumbar spine disability.  Kahana, 24 Vet. App. at 438 (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

The weight of the evidence shows that in this Veteran's case symptoms of a lumbar spine disorder were not manifested until approximately 37 years after service separation.  Consequently, the Veteran's purported opinion attributing the current lumbar symptoms to a lumbar spine diagnosis and relating the disorder to service is of no probative value.  Such opinion is also outweighed by the lay and medical evidence of record showing no lumbar spine symptoms, diagnosis, or treatment for many years after service separation.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for a lumbar spine disorder on a direct and presumptive basis must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Blood in Urine

The Veteran has generally asserted that service connection is warranted because blood in urine is related to service.  The Veteran also reported that blood in urine started during service in January 1968.  See May 2009 VA Form 21-526.

The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran did not have blood in urine during service.  The March 1968 report of medical history completed by the Veteran at service enlistment shows that the Veteran reported a history of kidney stone or blood in urine; however, the concurrent report of medical examination shows a normal clinical evaluation of the genitourinary system.  The remaining service treatment records show no complaints, diagnosis, or treatment of blood in urine or any other genitourinary disease.  Moreover, the December 1970 service separation examination showed a normal clinical evaluation of the genitourinary system.  The Veteran did not otherwise report that he had blood in urine or any other genitourinary disorder at service separation.  As such, the Board finds that the Veteran's assertions that blood in urine started during service in January 1968 are not credible because they are contradicted and outweighed by the Veteran's own contemporaneous reports at service separation and to the June 2008 VA clinician indicating post-service onset of blood in urine, as explained below.  An individual is more likely to provide an accurate history of symptoms to a healthcare provider in order to ensure receipt of the best possible medical care.  In this regard, the Board is not relying only on negative evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran during service and after service.  

The Board finds that the weight of the lay and medical evidence demonstrates that the blood in urine, which started after service, is not etiologically related to service.  The first and only post-service evidence of blood in urine is in June 2008, which is approximately 37 years after service separation.  See Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The June 2008 VA treatment record shows that the Veteran reported that he had some itching and blood he after urinated if he squeezed his penis.  The Veteran denied any penile discharge or urinary symptoms.  Upon examination in June 2008, the VA clinician found no penile discharge or blood and noted that the Veteran's girlfriend was recently treated for sexually transmitted disease or vaginal discharge.  The June 2008 VA clinician assessed questionable bloody penile discharge and did not provide a diagnosis of a specific disorder.  The Board finds that the June 2008 VA treatment record amounts to an opinion that the bloody penile discharge is not related to service.  

Finally, the record reflects that the Veteran has not been diagnosed with a disability pertaining to blood in the urine.  Blood in urine is a symptom rather than a disability for VA compensation.  Symptoms without an underlying medical condition do not constitute a disability for VA purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where, as here, the weight of the lay and medical evidence of record shows no current "disability" a symptom of which is blood in urine at any time during the claim/appeal period, that holding is of no advantage.  In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal for service connection for blood in urine; therefore, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Dental Disorder

The Veteran seeks service connection for a dental disorder.  Specifically, the Veteran asserted that he sustained dental trauma during service which chipped one of his teeth and knocked out another tooth.  See June 2009 Veteran statement; June 2009 VA Form 21-4138.  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(b)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2015). 38 C.F.R. § 3.381(a).

Service treatment records reflect that in October 1969, the Veteran sustained dental trauma which resulted in the fracture of Tooth 9.  The October 1969 service examiner found no evidence of fracture of the maxilla.

The Veteran underwent a VA dental examination in November 2009.  The November 2009 VA examiner noted that there was no limitation of inter incisal range of motion and that the Veteran had well-formed ridges.  The June 2009 VA examiner noted that the Veteran chipped Tooth 9 in service and since then all teeth have been extracted and dentures have been placed.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer at 225.  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  The dental service treatment records and/or November 2009 VA dental examination report do not show bone loss of the maxilla or mandible or a disease other than periodontal disease or caries.  Further, the Veteran has not advanced that he has any such loss.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id.  Additionally, the Board notes that the report from the November 2009 VA dental examination does not convey any other dental disability for which the Veteran may be entitled to service-connection for compensation purposes. See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (2015); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In sum, the weight of the evidence shows that the loss of the Veteran's Tooth 9 did not result from loss of substance of the body of the maxilla or mandible caused by the in-service dental trauma.  Further, no residuals or other dental disabilities have been diagnosed which may be subject to service connection for compensation purposes.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, such issue has been referred to the RO for appropriate action as discussed in the Introduction section above.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a lumbar spine disorder is denied.

Service connection for blood in urine is denied. 

Service connection for a dental disorder for compensation purposes due to dental trauma is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon, 20 Vet App. at 83.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Service Connection for a Prostate Disorder

The Veteran contends that service connection for a prostate disorder is warranted as a result of in-service exposure to herbicides.  See June 2009 Veteran statement.  VA treatment records show that the Veteran has been treated for benign prostatic hypertrophy.  Moreover, the record reflects that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing whether any current prostate disorder was caused by the presumed in-service herbicide exposure.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir.1994); see also McCartt v. West, 12 Vet App 164, 167 (1999).

Service Connection for Head Injury

The Veteran contends that service connection is warranted because he sustained a head injury in service.  Specifically, the Veteran asserted that he now has residuals of head injury, including headaches and loss of balance, as a result of an in-service accident where a truck tire exploded, hit his head, and rendered him unconscious.  See, e.g., June 2009 VA Form 21-4138.  

An October 1969 service treatment record noted that the Veteran was hit in the face and sustained facial lacerations.  The record reflects that that the Veteran is service connected for residual scars secondary to facial lacerations as a result of the October 1969 tire accident.  Post-service treatment records, to include treatment records during the appeal/claim period, show no complaints, diagnosis, or treatment for residuals of head injury, to include headaches and loss of balance; however, the Veteran provided statements by relatives and acquaintances indicating that the Veteran has occasional serious headaches.  See June 2009 statements by B.D., B.K., and C.H.  

In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing whether any current residuals of head injury were caused by the in-service tire accident.  

Initial Rating for Residual Scars Secondary to Facial Lacerations

The Veteran is seeking a higher rating for the service-connected residual scars secondary to facial lacerations, which is initially rated as 10 percent disabling for the entire initial rating period from January 29, 2009.  The Veteran underwent a VA scars examination in November 2009.  The Veteran's authorized representative stated that the previous examination report is now over six years old, which he asserts indicates that it is not probative as to the current severity of the Veteran's residual scars secondary to facial lacerations.  The authorized representative requested a remand of this issue for an updated VA examination.  See March 2016 informal hearing presentation.

Based on a liberal construction of the authorized representative's statement, and because the most recent VA scars examination of record took place more than six years ago, the Board finds that the Veteran is asserting that the service-connected connected residual scars secondary to facial lacerations on appeal has increased in severity since the most recent VA examination; therefore, remand for an updated VA examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating). 

Accordingly, the issues of service connection for a prostate disorder and head injury and a higher initial rating for residual scars are REMANDED for the following action:

1. Schedule the appropriate VA examination to help determine the etiology of the benign prostatic hypertrophy or any current prostate disorder.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions: 

Does the Veteran have any current prostate disorders other than benign prostate hypertrophy? 

Is it at least as likely as not (i.e., probability of 50 percent or more) that a prostate disorder, to include benign prostate hypertrophy, started in service or was caused by the presumed in-service exposure to herbicides (Agent Orange)?  In providing reasons for this opinion, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent prostate disorder, to include benign prostatic hypertrophy.  The VA examiner should not use as a reason for the opinion that benign prostatic hypertrophy or any current prostate disorder found on examination is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).  

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.  In answering the question above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  

2. Schedule the appropriate VA examination to help determine the etiology of any current residuals of head injury.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions:



Does the Veteran have any current residuals of the in-service head injury resulting from the October 1969 in-service tire accident?  If so, what are these residuals?

Is it at least as likely as not (i.e., probability of 50 percent or more) that any current head injury residuals, to include headaches and loss of balance, started in service or were caused by the October 1969 in-service tire accident?

3. Schedule the appropriate VA examination to help ascertain the current extent of the service-connected residual scars secondary to facial lacerations disability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

4. Thereafter, the AOJ should readjudicate the issues of service connection for a prostate disorder and head injury, and entitlement to a higher initial rating for residual scars secondary to facial lacerations.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC). 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


